Case 2:20-cr-20492-AJT-EAS ECF No. 1, PagelD.1 Filed 08/07/19 Page 1of8

 

AUSA: — Jihan Williams Telephone: (313) 226-9520
AO 91 (Rev. LI/IL) Criminal Complaint Task Force Officer: Mare DuBois, F.B.1. Telephone: (313) 965-2323
UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America
vy. Case: 2:19-mj-30420

D-1 Raut Antonia RUIZ-RIOS Assigned To . Unassigned
D-2 Gabriel BARRIOS Assign, Date - 8/7/2019
D-3 Jason Scott CORNUTE Description: IN RE: SEALED MATTER (MAW)

CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of June 14, 2019 in the county of Wayne in the
Eastern District of Michigan ; the defendant(s) violated:
Code Section Offense Description
21 U.S.C. §§ 846 and 841 (a)(1) Conspiracy to possess with intent te distribute controlled substances

This criminal complaint is based on these facts:

Continued on the attached sheet. Tone. Ly. LN

Complainant 's signature *

Task Force Agent Marc DuBois, F.B.I.
Printed name and title

weneomayg a7 2 ‘Lidk a ‘uf ad

Date: Judge a signature

City and state; Detroit, Michigan Hon. Elizabeth A. Stafford, U.S. Magistrate Judge

 

Printed name and title

B
Case 2:20-cr-20492-AJT-EAS ECF No. 1, PagelD.2 Filed 08/07/19 Page 2 of 8

AFFIDAVIT
I, Mare DuBois, a Task Force Agent (TFO) with the Federal Bureau of
Investigation (FBI), Detroit Division, being duly sworn, depose and state as
follows:
I. INTRODUCTION

l. I have been employed as a Task Force Agent with the FBI since
November 2017 and am currently assigned to the FBI Detroit Division’s Organized
Crime Drug Enforcement Strike Force. As a federal task force agent, I am
authorized to investigate violations of laws of the United States and to execute
warrants issued under the authority of the United States.

2. I make this affidavit from personal knowledge based on my
participation in this investigation, communications with others who have personai
knowledge of the events and circumstances described herein, review of police
reports, and information gained through training and experience. The information
outlined below is provided for the limited purpose of establishing probable cause
and, therefore, does not contain all details or all facts of which I am aware relating
to this investigation.

i. SUMMARY OF INVESTIGATION
3. On June 14, 2019 I received information from a confidential human

source that a subject named RAUL ANTONIO RUIZ-RIOS was staying at the Red
Case 2:20-cr-20492-AJT-EAS ECF No. 1, PagelD.3 Filed 08/07/19 Page 3 of 8

Roof Inn (17600 Dix Road Melvindale, MI 48122) and that he may been involved
in narcotic trafficking.

4, On June 14, 2019 at approximately 0800 hours, I spoke with hotel
personnel at the Red Roof Inn (Melvindale). I discovered that a person named
RUIZ-RIOS had registered at the hotel on June 13, 2019 and payed one-night cash
for a hotel room (Room #309). Hotel personnel advised that RUIZ-RIOS checked
in with a Mexican Visa/Border crossing card and he may be with another Hispanic
male subject in room 309.

5. On June 14, 2019 agents from FBI CHIEF Task Force established
surveillance at the Red Roof Inn located on Dix/Toledo Highway, Melvindale,
Michigan. Agents surveilled room 309, and through their surveillance identified
two subjects occupying the room: RAUL ANTONIO RUIZ-RIOS, and GABRIEL
BARRIOS.

6. At 9:40 am, I observed BARRIOS leave room 309, wearing a long
sleeve blue and white checkered shirt and black pants. CHIEF Task force officers
observed BARRIOS leave the hotel and enter the passenger seat of a white Volvo
sedan with Pennsylvania license plates KCP 5X XX (Hereafter referred to as C1).
CHIEF observed a black male subject, with a long beard sitting the driver’s seat of

C1, later identified as JASON SCOTT CORNUTE.
Case 2:20-cr-20492-AJT-EAS ECF No. 1, PagelD.4 Filed 08/07/19 Page 4of 8

7. At 10:19 am, TFO Alan Hays observed BARRIOS and CORNUTE
leave the white Volvo (C1) and go into the front doors of the hotel. TFO DuBois
observed RUIZ-RIOS leave room 309, wearing a long sleeve checkered shirt and
beige pants. RUIZ-RIOS walked south down the third-floor hallway and got into
the hotel elevator, without anything in his hands.

8. At 10:22 am, TFO DuBois observed RUIZ-RIOS, BARRIOS, and
CORNUTE exit the hotel elevator and go into room 309 without anything in their
hands.

9. At 10:41 am, TFO DuBois observed BARRIOS and CORNUTE out
of room 309. BARRIOS was pulling a black roller suitcase and CORNUTE had a
black roller duffle bag slung over his shoulder. Both walked south on the third-
floor hallway and got onto the hotel elevator. At 10:44 am, TFO Hays observed
BARRIOS and CORNUTE out of the front door of the hotel, with luggage
described. BARRIOS separated from CORNUTE and he walked over to a gray
Nissan SUV with California license plates 8EDVXXX that was parked in the south
parking lot (Hereafter referred to as C2). BARRIOS placed his black roller suitcase
into the rear hatch of C2 and then entered the driver’s seat of the vehicle. TFO
Hays observed CORNUTE walk over to C1 and place the black roller duffle bag
into the trunk. TFO Adam Kolbas observed CORNUTE walk over to C2 and get

into the front passenger seat, empty handed. CHIEF officers observed C2 drive
Case 2:20-cr-20492-AJT-EAS ECF No. 1, PagelD.5 Filed 08/07/19 Page 5of 8

down the street to a Metro gas station, located at 2661 Oakwood in Melvindale,
Michigan where both BARRIOS and CORNUTE went inside. CHIEF Officers
observed BARRIOS and CORNUTE get back inside C2 and drive back to the hotel
parking lot.

10. At 10:58 am, TFO DuBois observed RUIZ-RIOS outside of room 309
carrying a black back pack and a white plastic shopping bag. RUIZ-RIOS walked
south on the third-floor hallway and got onto the hotel elevator. TFO Hays
observed CORNUTE outside of the front passenger seat of C2 and walk back to
Cl where he entered the driver’s seat. At 11:07 am, TFO Hays observed RUIZ-
RIOS outside of the front doors of the hotel with luggage described. TFO Hays
observed RUIZ -RIOS walk over to C2 and place his luggage in the rear hatch of
the vehicle. RUIZ-RIOS then entered the front passenger seat of C2. CHIEF then
observed both vehicles exit the hotel parking lot in tandem.

11. At11:28 am, FBI CHIEF/Woodhaven Police Department stopped
CORNOUTE in the white Volvo sedan (C1). A K9 search of his vehicle was
conducted and CHIEF located five (5) clear plastic sandwich bags containing a
large amount of small round blue pills and a larger heat-sealed plastic bag, which:
contained the same small round blue pills (at the time, suspected Oxycodone). All
the pills were concealed inside the black roller duffle bag inside the trunk of the

vehicle. CORNUTE denied knowing the pills were in his possession, he also
Case 2:20-cr-20492-AJT-EAS ECF No. 1, PagelD.6 Filed 08/07/19 Page 6 of 8

denied ever being at the Red Roof Inn in Melvindale, Michigan. CORNUTE stated
that he required his lawyer to be present, no further questions were asked.

12. At approximately 11:46 am, FB] CHIEF/Woodhaven Police
Department stopped BARRIOS and RUIZ-RIOS in the gray Nissan SUV (C2).
Both were transported to Woodhaven Police Department for further investigation.

13. OnJune 14, 2019, CHIEF Task Force Officer Kolbas interviewed
BARRIOS. After advising BARRIOS, of his Miranda rights, BARRIOS,
knowingly and voluntarily waived those rights and agreed to speak with TFO
Kolbas. BARRIOS stated he and RUIZ-RIOS traveled from Los Angeles,
California for a wedding in Cleveland, Ohio. BARRIOS stated they were in the
Detroit area to see the city. BARRIOS admitted to staying at the Red Roof Inn
(Melvindale, MI) on the night before. BARRIOS stated that he and RUIZ-RIOS
never met with anyone at the hotel during their stay. TFO Kolbas produced an
Ohio driver’s license picture of CORNUTE, which BARRIOS examined. |
BARRIOS stated that he doesn’t know subject in the picture, nor has he ever met
him. TFO Kolbas explained to BARRIOS that during surveillance FBI CHIEF
observed CORNUTE going into room 309 at the Red Roof Inn (Melvindale, MD),
which is the room BARRIOS and RUIZ-RIOS occupied. BARRIOS stated that he
may have met CORNUTE at the hotel and that if he went into room 309, he was in

the restroom. TFO Kolbas conducted a consent search of BARRIOS Apple iPhone.
Case 2:20-cr-20492-AJT-EAS ECF No.1, PagelD.7 Filed 08/07/19 Page 7 of 8

During initial search, TFO Kolbas observed a picture of an American Airlines
boarding pass with the name JASON CORNUTE on it. BARRIOS stated that an
unknown person sent him that picture.

14. On June 14, 2019, CHIEF Task Force Officer Lazar and SA Salinas
interviewed RUIZ-RIOS. After advising RUIZ-RIOS, of his Miranda rights,
RUIZ-RIOS, knowingly and voluntarily waived those rights and agreed to speak
with TFO Lazar and SA Salinas. RUIZ-RIOS stated that he and BARRIOS drove
from Riverside, CA to Detroit, MI en route to a wedding in Cleveland, Ohio.
RUIZ-RIOS stated that had arrived in Detroit on June 13, 2019 and checked into
the Red Roof Inn (Melvindale) at approximately noon. RUIZ-RIOS then advised
TFO Lazar and SA Salinas that he wished to speak with his lawyer before any
further questioning. No further questions were asked of RUIZ-RIOS.

15. On June 21, 2019, FBI CHIEF received laboratory report from
Michigan State Police forensic laboratory. MSP Forensic Scientists Tiffany Staples
concluded that the small round blue pills CORNUTE had in his possession tested

positive for 523.06 grams of Fentanyl.
Case 2:20-cr-20492-AJT-EAS ECF No. 1, PagelD.8 Filed 08/07/19 Page 8 of 8

Ir. CONCLUSION
16. Based on the above including my training and experience, and law
enforcement surveillance, there is probable cause to believe RAUL ANTONIO
RUIZ-RIOS, GABRIEL BARRIOS, and JASON SCOTT CORNUTE knowingly
participated and conspired to distribute more than 500 grams of a substance

containing fentanyl, in violation of 21 U.S.C. §§ 846, 84i(a)(1).

Moe 2D. Por

 

Marc DuBois, Task Force Agent
Federal Bureau of Investigation

Sworn and subscribed before me
this 7 “day of August, 2019.

Lidl. thre!

HON' ELIZABETH A. STAFFORD
United States Magistrate Judge
